Filed 4/29/15 P. v. Sanchez CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B257669

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA060422)
         v.

RAFAEL SANCHEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. John
Murphy, Commissioner. Affirmed.
         D. Inder Comar, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       In December of 2013 Rafael Sanchez entered a negotiated plea of no contest to
inflicting corporal injury to a spouse or cohabitant and admitted two prior prison term
allegations pursuant to Penal Code section 667.5, subdivision (b). In conformity with the
plea agreement, the trial court imposed a six-year sentence, suspended its execution, and
placed defendant on probation subject to numerous conditions, including reporting to his
probation officer, obeying all orders of his probation officer, and enrolling in a domestic
violence course.
       In March of 2014, defendant’s probation was summarily revoked. At the ensuing
contested violation hearing, defendant’s former wife testified defendant appeared on her
porch and rang the doorbell at her house on February 12, 2014, in violation of a
restraining order. Defendant’s probation officer testified defendant had not reported to
probation for three months, had not enrolled in a domestic violence course, and had not
enrolled in a mental health program as directed by probation. The trial court terminated
defendant’s probation in this case and a second case, and ordered execution of the
sentence previously imposed in this case.
       Defendant filed a timely appeal. We appointed counsel to represent defendant on
appeal. After examination of the record, counsel filed an opening brief raising no issues
and asking this court to independently review the record. On February 20, 2015, we
advised defendant he had 30 days within which to personally submit any contentions or
issues he wished us to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)




                                             2
                                    DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED


                                                BENDIX, J.*
We concur:


      CHANEY, Acting P. J.


      JOHNSON, J.




        * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                            3